DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Objection to the Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
In FIG. 1, reference characters (14), (15), and (16) are not found in the specification.
In FIG. 2, reference character (20) is not found in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amendments are made to correct informalities and do not change the substance or scope of the claims.  See MPEP § 1302.04.  Support is found in the disclosure as originally filed, e.g., FIG. 1, para. [00010], [00011]. 
The application has been amended as follows: 

Claim 1.	(currently amended)		A process for forming a metal part from an additive manufacturing process with a smooth surface finish comprising the steps of:
	producing a metal part using a metal additive manufacturing process;
	heat the additive manufactured part to its solution heat treat or annealing temperature;
	place the heated metal part in to a fluidized salt bath that has been heated to around the metal part’s incipient melt temperature to smooth a surface of the metal part;
after a short period of time, remove the metal part from the fluidized salt bath; and,
	rapidly cool the metal part to a temperature that would prevent a change in grain structure.

Claim 3.	(currently amended)		The process of forming a metal part from an additive manufacturing process of claim 1, and further comprising the step of:
	rapidly cool the metal part to a temperature of around 1,000 degrees F.


Allowable Subject Matter
Claims 1-7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is US 2019/0039134 (A1) to Vogel et al. (“Vogel”), which claims priority to provisional application no. 62/539,953.  Vogel teaches a method for manufacturing and heat treating an alloy component made by additive manufacturing.  Abstract.  The method includes heating the component to a temperature within the alloy’s incipient melting point range.  Para. [0011].  This step reduces the rough surface morphology generated by layered additive manufacturing processing.  Para. [0010], [0027]-[0029].
Vogel teaches a heating chamber filled with inert gas.  Para. [0048].   Vogel does not teach providing a fluidized salt bath that is heated to the incipient melt temperature .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0203386 (A1) to Satoh et al. teaches different methods of smoothing additively manufactured preforms by electron beam melting, flash lamp melting, laser melting, arc melting, sanding, blasting, machining, grinding, and laser ablation.  Para. [0072].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
May 8, 2021